                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 FERNANDO CAMPS,

        Plaintiff,                                 Case No. 3:17-cv-01039

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 GORE CAPITAL, LLC, et al.,

        Defendants.


                                   MEMORANDUM ORDER

       On November 18, 2020, Plaintiff Fernando Camps filed a motion to extend (Doc. No. 194)

the November 13, 2020 deadline for serving written discovery in this action established by the

amended initial case management order (Doc. No. 183). Defendant Angela Evans opposes the

requested extension. (Doc. No. 195.) Camps has filed a reply in support of his motion. (Doc.

No. 196.) On December 8, 2020, Camps filed a motion to ascertain the status of his motion for an

extension. (Doc. No. 197.) Camps’s motion to ascertain status (Doc. No. 197) is GRANTED. The

status of his motion for an extension is as follows:

       On September 8, 2020, the Court issued an amended initial case management order setting

November 13, 2020, as the deadline for service of written discovery and December 30, 2020, as

the deadline for completion of all written discovery and fact witness depositions. (Doc. No. 183.)

On November 5, 2020, as these deadlines approached, the Court held a telephonic case

management conference with the parties, who “report[ed] that discovery is progressing and will

conclude as scheduled by December 30, 2020.” (Doc. No. 193.) Following that conference, the

Court ordered that “[a]ll deadlines set by the Amended Initial Case Management Order (Doc.

No. 183) remain in place.” (Doc. No. 193.) On November 18, 2020, five days after the deadline


   Case 3:17-cv-01039 Document 198 Filed 12/14/20 Page 1 of 5 PageID #: 1963
for serving written discovery had passed, Camps filed his motion for an extension, asking for an

additional ten days “to issue and re-issue certain third-party subpoenas for documents.” (Doc.

No. 194, PageID# 1947.) Camps states that “[t]he reason for the delay in serving the subpoenas

was purely administrative error, as the subpoenas were substantially prepared but not finalized by

November 13, 2020.” (Id.) Evans opposes the extension.

       Although Camps did not identify the subject of the tardy subpoenas in his motion, Evans

states—and Camps does not deny—that they “are intended for individuals and entities related to

#AE20, a car racing enterprise that was previously dismissed for lack of personal jurisdiction.”

(Doc. No. 195, PageID# 1951.) Camps first attempted to serve subpoenas on the same entities in

March 2020. (Doc. No. 164-1.) The intended targets filed a motion to quash (Doc. No. 164) and,

at the Court’s direction, the parties filed a joint discovery dispute statement (Doc. No. 174)

regarding the subpoenas, among other issues. The Court held a telephone conference with counsel

for the parties and the target entities on April 21, 2020, after which the Court terminated the motion

to quash to allow for independent resolution of the issues raised. (Doc. No. 172.) That is the last

that the Court heard from Camps regarding this discovery. Evans therefore argues that Camps’s

motion for an extension to serve third-party subpoenas is “belated and lethargic . . .” ; that the

proposed extension, combined with the third-parties’ anticipated opposition to the subpoenas, “will

result in delay and jeopardize the entire [case management] schedule[;]” and that granting the

extension will result in undue prejudice to Evans. (Doc. No. 195, PageID# 1951–52.) Camps

responds that his failure to meet the deadline for serving written discovery was the result of

excusable neglect and that Evans will not be prejudiced by the extension. (Doc. No. 196.)

       Rule 16(b)(4) provides that a scheduling order “may be modified only for good cause and

with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Where, as here, a party seeks to extend a




                                     2
   Case 3:17-cv-01039 Document 198 Filed 12/14/20 Page 2 of 5 PageID #: 1964
deadline after it has passed, Rule 6(b)(1)(B) requires a showing of both “good cause” and

“excusable neglect” for failing to act before the deadline passed. Fed. R. Civ. P. 6(b)(1)(B); see

also Gardner v. Dye, No. 3:15 C 00669, 2016 WL 9244200, at *4 (M.D. Tenn. July 1, 2016)

(“Under Rule 6(b)(1)(B), we may extend a deadline after its expiration ‘for good cause . . . if the

party failed to act because of excusable neglect.’” (quoting Fed. R. Civ. P. 6(b)(1)(B))). The Court

balances five factors to determine whether excusable neglect is present: “(1) the danger of

prejudice to the nonmoving party, (2) the length of the delay and its potential impact on judicial

proceedings, (3) the reason for the delay, (4) whether the delay was within the reasonable control

of the moving party, and (5) whether the late-filing party acted in good faith.” Nafziger v.

McDermott Int’l, Inc., 467 F.3d 514, 522 (6th Cir. 2006). With respect to finding good cause,

“[t]he primary measure . . . is the moving party’s diligence in attempting to meet the case

management order’s requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)

(quoting Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001)). The Sixth Circuit has held

that “a court choosing to modify the schedule upon a showing of good cause, may do so only ‘if it

cannot reasonably be met despite the diligence of the party seeking the extension.’” Leary v.

Daeschner, 349 F.3d 888, 906 (6th Cir. 2003) (quoting Fed. R. Civ. P. 16(b)(4) advisory

committee’s note to 1983 amendment). “Another relevant consideration is possible prejudice to

the party opposing the modification.” Inge, 281 F.3d at 625.

       Camps has not offered any explanation for his failure to move for an extension before the

deadline to serve written discovery passed; he argues only that his failure to meet the deadline was

the result of “administrative error” and “miscommunications” with local counsel. (Doc. No. 196,

PageID# 1954.) Even assuming, however, that Camps’s failure to act by the deadline can be

characterized as excusable neglect, the Court finds that Camps has not shown the diligence




                                     3
   Case 3:17-cv-01039 Document 198 Filed 12/14/20 Page 3 of 5 PageID #: 1965
necessary to demonstrate good cause for modifying the scheduling order. Camps has not addressed

the relevant standard for good cause, and his argument that his counsel’s “administrative error”

serves “as his ‘good cause’” misconstrues the well-established standard. (Id.) Courts in this circuit

have found that “[c]arelessness or attorney error is insufficient to constitute good cause . . . .”

Smith v. T. Marzetti Co., No. 1:18-CV-00089, 2019 WL 4044024, at *3 (W.D. Ky. Aug. 27, 2019);

see also Trs. of Plumbers & Steamfitters Local Union No. 43 Health & Welfare Fund v. Crawford,

No. 1:06-CV-245, 2007 WL 2905616, at *2 (E.D. Tenn. Oct. 2, 2007) (“‘[M]ere inadvertence’ by

the moving party, even coupled with an absence of prejudice to the non-moving party, is

insufficient to establish good cause.” (citation omitted)); Birge v. Dollar Gen. Corp., No. 04-2531,

2006 WL 133480, at *1 (W.D. Tenn. Jan. 12, 2006) (“A litigant’s inattention or error is not good

cause by any standard.” (citation omitted)). Camps concedes that he could have complied with the

deadline, if not for attorney error. He states that “[t]he subpoenas were completed and ready to be

noticed to opposing counsel by November 9, 2020[,]” but “the final steps were inadvertently

missed by the November 13, 2020 deadline.” (Doc. No. 196, PageID# 1954–55.) Camps therefore

could have met the scheduling order deadline at issue if his counsel had acted diligently. See Leary,

349 F.3d at 906; Crawford, 2007 WL 2905616, at *2. Finally, Camps states that, in the intervening

seven months, he was involved in “long, protracted, costly and ultimately futile” efforts to obtain

the requested discovery. (Doc. No. 196, PageID# 1956.) Given the nature of counsel’s

communications with the Court on this issue, the Court does not doubt that the negotiations were

contentious. But, if Camps anticipated he would not be able to resolve this issue independently, it




                                     4
   Case 3:17-cv-01039 Document 198 Filed 12/14/20 Page 4 of 5 PageID #: 1966
was his responsibility to take the necessary steps to bring it back before the Court by issuing the

subpoenas. He had months to do so but did not.1

        For these reasons, Camps’s motion to extend the deadline for serving written discovery in

this action (Doc. No. 194) is DENIED.

       It is so ORDERED.



                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




1
       As Evans points out, had Camps served the subpoenas on November 9 or November 13,
2020, as he states he intended to do, he would not have complied with this Court’s Local
Rule 45.01(d), which requires that, “[w]henever a party issues a subpoena for the production of
documents to a person not a party to the action pursuant to Fed. R. Civ. P. 45, the party issuing the
subpoena must serve a copy of the subpoena by facsimile, electronically, or by hand delivery upon
counsel for every other party to the action at least two (2) business days prior to service of the
subpoena.” M.D. Tenn. R. 45.01(d) (timing of subpoenas for production of documents).



                                      5
    Case 3:17-cv-01039 Document 198 Filed 12/14/20 Page 5 of 5 PageID #: 1967
